EXHIBIT 10.1

NINTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

This NINTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”), is dated
as of June 26, 2020, by and among ALICO, INC., a Florida corporation (“Alico”),
ALICO-AGRI, LTD., a Florida limited partnership (“Alico-Agri”), ALICO PLANT
WORLD, L.L.C., a Florida limited liability company (“Plant World”), ALICO FRUIT
COMPANY, LLC, a Florida limited liability company (“Fruit Company”), ALICO LAND
DEVELOPMENT INC., a Florida corporation (“Land Development”), ALICO CITRUS
NURSERY, LLC, a Florida limited liability company (“Citrus Nursery”, and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a “Borrower” and collectively the “Borrowers”), the Guarantors
party hereto and RABO AGRIFINANCE LLC (formerly known as Rabo Agrifinance,
Inc.), a Delaware limited liability company (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement dated
as of December 1, 2014, as amended by that certain First Amendment to Credit
Agreement and Consent dated as of February 26, 2015, that certain Second
Amendment to Credit Agreement dated as of July 16, 2015, that certain Third
Amendment to Credit Agreement dated as of September 30, 2016, that certain
Consent and Waiver Agreement dated as of December 20, 2016, that certain Fourth
Amendment to Credit Agreement dated as of September 6, 2017, that certain Fifth
Amendment to Credit Agreement dated as of October 30, 2017, that certain Sixth
Amendment, Consent and Waiver to Credit Agreement dated as of July 18, 2018,
that certain Seventh Amendment to Credit Agreement dated as of September 26,
2018 and that certain Eighth Amendment and Waiver to Credit Agreement dated as
of August 29, 2019 (as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Alico Fresh Fruit LLC, a Guarantor, was dissolved on April 5, 2019 (the
“Dissolution”);

 

WHEREAS, pursuant to that certain Option Agreement for Sale and Purchase dated
June 2, 2020 between Alico and the Board of Trustees of the Internal Improvement
Trust Fund of the State of Florida (the “State of Florida”), Alico granted the
State of Florida the option (the “Purchase Option”) to purchase certain parcels
of real property located in Hendry County Florida (the “Optioned Property”); and

 

WHEREAS, Borrowers have requested that Lender (a) waive any potential Event of
Default arising from the Dissolution, (b) waive any potential Event of Default
arising from the grant of the Purchase Option to the extent that doing so
created a Lien on the Optioned Property, and (c) amend the Credit Agreement as
more fully set forth herein, in each case on the terms and conditions set forth
herein;

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:

 

1.Amendments to Credit Agreement.

 

(a)Section 1.1 of the Credit Agreement, Defined Terms, is hereby modified and
amended by deleting the definition of “Disposition” set forth therein in its
entirety and inserting in lieu thereof the following:

 

“Disposition” means any sale, assignment, lease, license, transfer, division or
other disposition of any property or assets (whether now owned or hereafter
acquired) by any Borrower to any other Person. The term “Dispose” as a verb has
a corresponding meaning.”

 

(b)Section 1.1 of the Credit Agreement, Defined Terms, is hereby further
modified and amended by adding the following new defined term thereto in
appropriate alphabetical order:

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

2

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“State of Florida Land Sale 2020” means the sale by Alico of certain parcels of
real property located in Hendry County, Florida to the Board of Trustees of the
Internal Improvement Trust Fund of the State of Florida for approximately
$28,500,000.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.”

3

--------------------------------------------------------------------------------

 

(c)Section 1.2 of the Credit Agreement, Interpretation, is hereby modified and
amended by adding a new clause (c) as follows:

 

“(c)To the extent applicable, if, in connection with any division or plan of
division of a Company under Delaware law (or any comparable event under a
different jurisdiction’s law), any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time, and Borrowers or any
Subsidiary shall be deemed to have made an Investment in the amount of the fair
market value of the assets transferred by Borrowers or any such Subsidiary to
such resulting Person (less the cash consideration received) in each case on the
date of such Person’s formation.”

(d)Section 3.11 of the Credit Agreement, Disclosure, is hereby modified and
amended by adding the following text at the end of such Section:

 

“The information included in the Beneficial Ownership Certification is true and
correct in all respects.”  

(e)Section 5.2 of the Credit Agreement, Notice of Material Events, is hereby
modified and amended by deleting the “and” at the end of clause (g), replacing
the “.” with “; and” at the end of clause (h) and inserting a new clause (i) as
follows:

 

“(i)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.”

(f)Section 5.9 of the Credit Agreement, General Further Assurances, is hereby
modified and amended by adding the following text at the end of such Section:

 

“Subject to the terms of the Security Agreement, Borrowers shall cause each
Subsidiary resulting from a division of an Obligor to execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which Lender may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of Borrowers.”

(g)Section 6.3 of the Credit Agreement, Fundamental Changes; Lines of Business,
is hereby modified and amended by deleting clause (a) of such section in its
entirety and inserting in lieu thereof the following:

 

4

--------------------------------------------------------------------------------

 

“(a)Neither a Borrower nor any Guarantor will consolidate with or merge into any
Person, or permit any Person to merge into or consolidate with it, or sell,
transfer or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or divide, except that, if
at the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing:

(i)any Subsidiary of a Borrower may merge into a Borrower or any other Domestic
Subsidiary (including any Person that will be a Domestic Subsidiary upon the
consummation of a Permitted Acquisition) of a Borrower; provided, (A) if Alico
is party to any such transaction, Alico shall be the surviving entity, (B) no
Obligor (other than a Silver Nip Entity) may merge with or into a Silver Nip
Entity, and (C) if an Obligor (other than Alico or a Silver Nip Entity) is a
party to such transaction, (x) the surviving entity shall be an Obligor or (y)
the surviving entity shall be a Domestic Subsidiary and shall assume in writing
satisfactory to Lender in its sole discretion all Obligations and Loan Documents
of such Obligor (and deliver to Lender all information required by Section
9.13);

(ii)any Borrower or any Subsidiary of a Borrower may sell, transfer, lease, or
otherwise dispose of its assets as permitted pursuant to Section 6.4; and

(iii)any Subsidiary of a Borrower may divide, if (A) Borrowers determine in good
faith that such division is in the best interests of Borrowers and is not
materially disadvantageous to the Lender, and (B) in the case of any division of
an Obligor, Borrowers shall cause any resulting Subsidiaries to become
Guarantors and join the Security Agreement as Grantors by executing a joinder in
form and substance acceptable to Lender.”

(h)Section 6.4 of the Credit Agreement, Dispositions, is hereby modified and
amended by deleting clause (m) thereof in its entirety and inserting in lieu
thereof the following:

 

“(m)Dispositions not otherwise permitted under this Section 6.4; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result from such Disposition, and (ii) the aggregate fair market value of all
property Disposed of in reliance on this clause shall not exceed (A) $45,000,000
in the Fiscal Year ended September 30, 2018, (B) $16,000,000 in the Fiscal Year
ended September 30, 2019, (C) (1) if the State of Florida Land Sale 2020 is
consummated during the Fiscal Year ended September 30, 2020, $37,000,000 in such
Fiscal Year, or (2) if the State of Florida Land Sale 2020 is not consummated
during the Fiscal Year ended September 30, 2020, $10,000,000 in such Fiscal
Year, (D) (1) if the State of Florida Land Sale 2020 is consummated during the
Fiscal Year ended September 30, 2021, $38,500,000 in such Fiscal Year, or (2) if
the State of Florida Land Sale 2020 is not consummated during the Fiscal Year
ended September 30, 2021, $10,000,000 in such Fiscal Year and (E) $10,000,000 in
the Fiscal Year ended September 30, 2022 and each Fiscal Year thereafter.”

5

--------------------------------------------------------------------------------

 

(i)The Credit Agreement is hereby amended by adding the following as a new
Section 9.23 thereto:

 

“9.23   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.”

(j)The Credit Agreement is hereby further amended by adding the following as a
new Section 9.24 thereto:

 

“Section 9.24.  Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

6

--------------------------------------------------------------------------------

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 9.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

7

--------------------------------------------------------------------------------

 

2.Waivers.  Subject to the terms and conditions set forth herein, Lender hereby
waives, as of the Amendment Effective Date (as defined below), (a) any Default
or Event of Default that arose prior to the Amendment Effective Date under the
Credit Agreement due to the Dissolution, and (b) any Default or Event of Default
arising under Section 6.2 of the Credit Agreement due to the grant of the
Purchase Option, solely to the extent that such grant constitutes the creation
of a Lien on the Optioned Property. Lender hereby releases its security interest
in and Lien on all Collateral of Alico Fresh Fruit LLC and releases Alico Fresh
Fruit LLC from any and all obligations under the Loan Documents (including its
Guaranty Agreement).  In furtherance hereof, Lender agrees, at the sole expense
of the Borrowers, to (i) execute, deliver and file any other release documents,
certificates, or other instruments reasonably necessary to effect the foregoing
release and (ii) execute, deliver and file all applicable release documents,
certificates, or other instruments reasonably necessary to release its security
interest in and Lien on the real property and improvements (to the extent it
constitutes Collateral) that are the subject of the State of Florida Land Sale
2020 in the event such sale of real property and improvements is consummated.

 

3.No Other Amendments or Waivers.  Except as expressly set forth above, the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment, modification or waiver of any right, power or remedy of Lender under
the Credit Agreement or any of the other Loan Documents, nor constitute a waiver
of any provision of the Credit Agreement or any of the other Loan Documents.
Except for the amendments and waivers set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and each Borrower and each Guarantor hereby ratifies and confirms its
obligations thereunder. This Amendment shall not constitute a modification of
the Credit Agreement or any of the other Loan Documents or a course of dealing
with Lender at variance with the Credit Agreement or the other Loan Documents
such as to require further notice by Lender to require strict compliance with
the terms of the Credit Agreement and the other Loan Documents in the future.
Each Borrower and each Guarantor acknowledges and expressly agrees that Lender
reserves the right to, and does in fact, require strict compliance with all
terms and provisions of the Credit Agreement and the other Loan Documents, as
amended herein.

 

4.Representations and Warranties.  In consideration of the execution and
delivery of this Amendment by Lender, each Borrower and each Guarantor hereby
represents and warrants in favor of Lender as follows:

 

(a)The execution, delivery and performance by each Borrower and each Guarantor
of this Amendment (i) are all within such Borrower’s corporate, limited
liability company or other similar powers, as applicable, (ii) have been duly
authorized, (iii) do not require any consent, authorization or approval of,
registration or filing with, notice to, or any other action by, any Governmental
Authority or any other Person, except for such as have been obtained or made and
are in full force and effect, (iv) will not violate any applicable law or
regulation or the Organizational Documents of such Borrower or Guarantor, (v)
will not violate or result in a default under any material agreement binding
upon such Borrower or Guarantor, (vi) will not conflict with or result in a
breach or contravention of, any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Borrower or
Guarantor is a party or affecting such Borrower or Guarantor or their respective
properties, and (vii) except for the Liens created pursuant to the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of such Borrower or Guarantor or any of their respective properties;

8

--------------------------------------------------------------------------------

 

 

(b)This Amendment has been duly executed and delivered by each Borrower and each
Guarantor, and constitutes the legal, valid and binding obligations of each such
Borrower or Guarantor enforceable against each Borrower and each Guarantor in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

(c)As of the date hereof and after giving effect to this Amendment, the
representations and warranties made by or with respect to any Borrower or
Guarantor under the Credit Agreement and the other Loan Documents, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or as to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent previously fulfilled with respect to specific prior dates;

 

(d)Immediately after giving effect hereto, no event has occurred and is
continuing which constitutes a Default or an Event of Default or would
constitute a Default or an Event of Default but for the requirement that notice
be given or time elapse or both; and

 

(e)No Borrower or Guarantor has knowledge of any challenge to Lender’s claims
arising under the Loan Documents, or to the effectiveness of the Loan Documents.

 

5.Effectiveness.  This Amendment shall become effective as of the date set forth
above (the “Amendment Effective Date”) upon Lender’s receipt of each of the
following, in each case in form and substance satisfactory to Lender:

 

(a)this Amendment duly executed by each Borrower, Guarantor and Lender; and

 

(b)all other documents, certificates, reports, statements, instruments or other
documents as Lender may reasonably request.

 

6.Costs and Expenses.  Each Borrower agrees to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the fees and out-of-pocket expenses of counsel
for Lender with respect thereto).

 

7.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of a signature page hereto by facsimile transmission or by
other electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

 

9

--------------------------------------------------------------------------------

 

8.Reference to and Effect on the Loan Documents.  Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.

 

9.Governing Law.  This Amendment shall be deemed to be made pursuant to the laws
of the State of Florida with respect to agreements made and to be performed
wholly in the State of Florida and shall be construed, interpreted, performed
and enforced in accordance therewith.

 

10.Final Agreement.  This Amendment represents the final agreement between
Borrowers, Guarantors and Lender as to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

 

11.Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.

 

 

[Remainder of this page intentionally left blank.]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.

 

BORROWERS:

ALICO, INC., a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

ALICO-AGRI, LTD., a Florida limited partnership

 

 

 

 

 

 

 

 

 

 

By:

Alico, Inc., a Florida corporation,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

ALICO PLANT WORLD, L.L.C., a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

By:

Alico-Agri, Ltd., a Florida limited

 

 

 

partnership, its Sole Member

 

 

 

 

 

 

 

 

 

 

 

By: Alico, Inc., a Florida corporation,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

S-1

 

--------------------------------------------------------------------------------

 

 

 

ALICO FRUIT COMPANY, LLC, a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

By:

Alico, Inc., a Florida corporation,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

ALICO LAND DEVELOPMENT INC., a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

ALICO CITRUS NURSERY, LLC, a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

By:

Alico, Inc., a Florida corporation,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

GUARANTORS:

734 CITRUS HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

Alico, Inc., as its sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

S-2

 

--------------------------------------------------------------------------------

 

 

 

734 HARVEST, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

734 CO-OP GROVES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

734 LMC GROVES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

734 BLP GROVES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

ALICO CHEMICAL SALES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 

 

ALICO SKINK MITIGATION, LLC

 

 

 

 

 

 

 

 

 

 

By:

Alico, Inc., its Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Kiernan

 

 

 

Name: John E. Kiernan

 

 

 

Title: Chief Executive Officer and President

 



S-3

 

--------------------------------------------------------------------------------

 

LENDER:

RABO AGRIFINANCE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tony Lopez

 

 

Name:

Tony Lopez

 

 

Title:

 

 

S-4

 